Citation Nr: 0018745	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  95-18 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $55,982.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to July 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 decision of the 
Committee on Waivers and Compromises of the Los Angeles, 
California Regional Office, which denied the veteran's 
request for waiver of recovery of an overpayment of improved 
pension benefits in the amount of $55,982 on the basis of 
fraud on the part of the veteran.  Subsequently, the veteran 
relocated, and the San Diego, California RO is now handling 
his appeal.

In October 1998, a hearing was held at the San Diego RO 
before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

This case was before the Board in February 1999 when it was 
remanded for additional development.


REMAND

In the February 1999 Remand, the Board directed that the RO 
prepare an audit of the veteran's pension account, which 
would reveal precisely what income was considered by it in 
calculating the veteran's countable income in order to derive 
the amount of his VA benefits and what benefit amounts were 
due and paid to the veteran.  The audit was also to include 
the medical expenses used to reduce the veteran's countable 
income.  The Board notes that while the RO prepared an audit, 
the audit does not reflect the income considered by the RO in 
calculating countable income or any medical expenses to 
reduce countable income.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the February 1999 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The RO should prepare an audit of the 
veteran's pension account, setting forth:

a.  the period of the overpayment at 
issue;

b.  the amounts due and paid to the 
veteran; 

c.  the amounts of income considered in 
determining pension entitlement; and 

d.  the medical expenses used to reduce 
countable income. 

Once compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the veteran.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




